Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 are pending in the current application.
2.	This application is a CON of 16/254,074 01/22/2019 PAT 10899749, which is a CON of 15/164,483 05/25/2016 PAT 10227335, which claims benefit of 62/166,911 05/27/2015.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew US 5,489,689 and Cheng US 20100056574 A1 in view of Stahl "Handbook of Pharmaceutical Salts: Properties Selection and Use" Springer Verlag  2002, pgs. 191-211. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1)	Determining the scope and contents of the prior art:
Matthew teaches a process of the making sufentanil citrate which is step a)/c), at column 14 lines 56-60 in Ethanol “Example 9 (123)   Sufentanil HCl obtained in Example 8 was suspended in hot water and adjusted to pH 10-11 with 10% aqueous potassium hydroxide and extracted with ether.  The organic layer washed with water, dried and evaporated to give the free base with an LC purity profile of 99.62%.  An equivalent of sufentanil free base with anhydrous citric acid was oC. for 48 hrs.  Sufentanil citrate thus obtained passed all USP tests.”
Cheng teaches various methods for recrystallizing sufentanil citrate.  Particular solvents are given including water: “The solvent may be a protic solvent, an aprotic solvent, or a combination thereof.  Suitable solvents are presented above; suitable protic solvents also include water.  In a preferred embodiment, the solvent may be water.”  “Claim 26.  The process of claim 25, wherein the solvent is water.” Example 4 on page 5 uses water.  Temperature ranges are given at paragraph [0045].  Crystallization by cooling is described at page 4 paragraph [0047], steps (b) and (e). “[0047] In another embodiment, Form I crystals may be formed by "hot crystallization." In this embodiment, step (a) is conducted at an elevated temperature.  Typically, sufentanil citrate is contacted with the solvent at a temperature that is at or near the boiling point of the solvent.  Crystals are formed in step (b) by cooling the saturated solution of sufentanil citrate to a temperature that ranges from about -10oC to about 40oC, or more preferably from about 0oC to about 25oC.” [Emphasis added]. “Collecting”, meets the limitation of “recovering" step (f), is discussed at paragraph [0048].  Crystallizing in water is also the subject of claim 9.
2)	Ascertaining the differences between the prior art and the claims at issue.
Matthew teaches step (a)/(c) in ethanol, while the instant claims use water.  The instant claims also are drawn to a process where dissolved sufentanil citrate material that is cooled is combined with the crystallized material from the second step (b) that is not cooled as per step (d).
3)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Since the crystallization step of Cheng is conducted in water, it would be obvious to change the solvent in the salt formation step of Matthew from ethanol to water since this would reduce the 
With regard to changes in temperature, the ranges are taught in Cheng, however Stahl on page 210 states:
“7.3.1. Change of Temperature
The solubility of most materials is lower in cold solvent than in hot solvent. This is the typical principle applied in traditional crystallization. The material to be crystallized is dissolved in hot solvent, and the resulting solution is cooled. Nucleation (initial deposit of solid material) occurs, when the concentration in solution exceeds the supersaturation threshold at the given temperature. Control of the cooling rate controls the rate of change of solubility and hence the rate of crystal growth.”
Stahl also discusses the importance of seeding, “To control crystallization, the following parameters must first be studied: •    supersaturation, •    seeding, •    cooling rate, •    stirring speed….. 5.3. Seeding If the solution nucleates spontaneously, large numbers of nuclei are obtained, i.e., there is the formation of very small crystals that are difficult to filter and dry, and that are difficult to control from one batch to another. In some cases, the whole mass in the vessel can crystallize, resulting in a substantial exothermic process. The phenomenon can be violent and cause problems both for process security (boiling solvent), and the equipment (damage to stirring system, i.e., the impeller shaft, speed selector, electric motor). Consequently, controlling the crystallization process by cooling often involves a seeding study.
The following points must be optimized:
•    seeding temperature,
•    seed quantity,

•    cooling rate.”  Page 202 discusses the cooling rate on seeding.
Finding the optimal heating/cooling range with such a process is no more than routine experimentation as in claims 4-5, 9-10, 12.  Optimizing a known method that employs the same steps and suggest manipulation of the conventional crystallization technique of "crystallization by cooling" is obvious considering the evidence.
Essentially by conducting step (b), one would arrive at a small batch of seed crystals to seed the larger volume of sufentanil citrate in step (c), which would then be added to the volume 
With respect to the limitation of amounts of solvent, sufentanil, citric acid and how much of a portion is added (claim 2-3, 7, 15-17), time of addition (claim 11) such process parameters are easily optimized by the routineer. Mere optimization of a prior art process is within the scope of what one skilled in the art would be capable of and is insufficient to establish patentable unobviousness.  This point is well settled and the subject of numerous cases, where the values of various parameters for processes were specifically claimed and not disclosed in the art but capable of being determined by the skilled artisan; see In re Hoeschele (CCPA 1969) 406 F2d 1403, 160 USPQ 809; In re Cole (CCPA 1964) 326 F2d 769,140 US PQ 230 (molar proportions); Ex parte Khusid et at (POBA 1971) 174 USPQ 59 (molar proportions, temperature difference); In re Mostovych et al. (CCPA 1964) 339 F2d 455, 144 USPQ 38; In re Aller et al (CCPA 1955) 220 F2d 454, 105 USPQ 233 ( pH, time and temperature).  
This is a situation where all the steps are known.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make minor adjustments to the known process.
s 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew US 5,489,689 and Cheng US 20100056574 A1 in view of Stahl "Handbook of Pharmaceutical Salts: Properties Selection and Use" Springer Verlag  2002, pgs. 191-211 as applied to claims 1-17 above, and further in view of Zeng CN 102060753 A AND Orr US 20120071659 A1.  Claim 18 is drawn to a recycling step where additional sufentanil citrate left over in the mother liquor is recycled by converting to the free base by addition of base and recovery.  This is a known process.
1)	Determining the scope and contents of the prior art:
Zeng teaches successive sufentanil acid salt formation with various acids, including citric acid, and regeneration of the free base both in water and various solvents and formation of another acid addition salt.  On page 1 of the translation the steps of claim 18 are taught as steps 3 and 4:
“(1) 4-aniline piperidine analgesics I added the acid - alcohol solution to give an acid salt II;
(2) the acid salt II with solvent A recrystallized acid salt refined products; 
(3) the acid salt refined products basified to give the free base, after the addition of an acid addition salt of formula III was prepared acid crude;
(4) the acid salt with a solvent B III crude purified by recrystallization to obtain refined acid salt III, namely 4-anilino-piperidines refined analgesics.”
As an acid former in either step Zeng lists, citric acid:
“Acetic acid, hydrochloric acid, phosphoric acid, oxalic acid, methanesulfonic acid, citric acid, tartaric acid, fumaric acid, malic acid and succinic acid (1) used in the preparation of acid acid salts II.”
As a base, “(3) used alkalizing agent is an aqueous solution of sodium hydroxide, potassium hydroxide, the acid used is acetic acid, hydrochloric acid, phosphoric acid, oxalic acid, 
Orr also describes a regeneration/recycling of the free base from a sufentanil acid addition salt (HCl) at page 8 [0049] and claim 17 (ii) (d)-(e). The base was prepared from the acid and crystallized by cooling and washed with water.
3)  	Resolving the level of ordinary skill in the pertinent art:  It would be obvious to recycle the left over mother liquor since the material is valuable.  This was known to be done by simply treating the mother liquor with based and collecting the free base.
7.	Claims 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew US 5,489,689 and Cheng US 20100056574 A1 in view of Stahl "Handbook of Pharmaceutical Salts: Properties Selection and Use" Springer Verlag  2002, pgs. 191-211 and further in view of Zeng CN 102060753 A AND Orr US 20120071659 A1 as applied to claims 1-18 above and further in view of Van Daele, P.G.H. “Synthetic Analgesics: N-(1 · [2-Arylethyl]-4-substituted 4-Piperidinyl) N-Arylalkanamides”  Arzneim.-Forschung (Drug Research)  26, Nr. 8, 1976, 1521-1531.
1)	Determining the scope and contents of the prior art:
Zeng and Orr use water or alcohols as a solvent in the steps of (g) –(i).  In the original preparation of sufentanil  found in Van Daele a non-polar solvent was used to crystallize the sufentanil free base. This is disclosed on page 1529, [sufentanil is compound 67 (see table 3 on page 1526)]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
3)  	Resolving the level of ordinary skill in the pertinent art:  It would be obvious to crystallize the free base by the known method of Van Daele since this would increase purity for use in further process steps or other uses.
8.	All references cited here were in the parent application except Van Daele which is provided herewith.
Conclusion
9.	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625